OPINION
MORRISON, Judge.
The offense in each case is shoplifting; the punishment in each case, a fine of $100.00 and six months in jail. These cases are consolidated in the interest of brevity.
The facts show that both appellants, while shopping together in a department store, were observed by a security officer removing certain merchandise from the store’s counters, placing such merchandise in their respective purses, and leaving the store without paying for the merchandise. Immediately after their exit, they were accosted by the security officer and at his request, they returned to the store where they voluntarily opened their purses, revealing the purloined contents. Separate informations charging shoplifting were presented, and appellants were tried together.
Appellants’ sole and common ground of error is that “the trial court erred in consolidating both causes and trying both causes *727at the same time and before the same jury where neither appellant agreed to such consolidation and joint trial.”
Appellants’ trial was had on October 26, 1966, after the adoption of the new Code of Criminal Procedure, and appellants’ ground of error is therefore controlled by Article 36.09, Vernon’s Ann.C.C.P. No motion for severance was made, and there is no showing of prejudice to either appellant.
The judgments are affirmed.